     Case 2:20-cv-00654-SPL--JFM Document 46 Filed 04/27/20 Page 1 of 2




 1                                                                                          MW

 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
                                                     No. CV-20-00654-PHX-SPL (JFM)
 9    Jhonnatan Brinez Urdaneta, et al.,
10                 Petitioners-Plaintiffs,           ORDER
      v.
11
12    Chuck Keeton, et al.,
13                 Respondents-Defendants.
14
15          Petitioner Noel Mejia Hernandez (A# 203-702-428), who is detained in the
16   CoreCivic La Palma Correctional Center, has filed, through counsel, a request for an
17   emergency status conference (Doc. 45) to discuss his need for medical attention. Petitioner
18   states that for at least two weeks, he has been experiencing symptoms associated with
19   COVID-19 including a cough, fever, and severe chest pain, and despite his multiple
20   requests to detention staff, “Petitioner has not yet received a COVID-19 test (or any other
21   appropriate medical care addressing his symptoms).” The Court will call for an expedited
22   response from Respondents.
23          IT IS ORDERED that Respondents shall have until 12:00 p.m. on Tuesday, April
24   28, 2020 to file a response to Petitioner’s Request (Doc. 45). Respondents must address
25   what medical attention Petitioner has received to date, what further examination or medical
26   treatment Petitioner will receive, including whether Petitioner will be tested for COVID-19
27   or placed in medical isolation, and any other information Respondents believe is relevant
28
     Case 2:20-cv-00654-SPL--JFM Document 46 Filed 04/27/20 Page 2 of 2




 1   to Petitioner’s request. Respondents must also provide the reasons as to why Petitioner
 2   was not tested for COVID-19 or placed in medical isolation prior to the filing of his request.
 3          Dated this 27th day of April, 2020.
 4
 5                                                      Honorable Steven P. Logan
 6                                                      United States District Judge

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -2-
